             Case 1:15-cv-02010-JDB Document 73 Filed 08/01/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MARY OFISI, et al.,
         Plaintiffs,

                 v.                                      Civil Action No. 15-2010 (JDB)

 BNP PARIBAS, S.A., et al.,
         Defendants.


                                              ORDER

       Upon consideration of [72] the parties’ consent motion for extension of time to complete

jurisdictional discovery, and the entire record herein, it is hereby ORDERED that:

        1.       As stated in the Court’s March 19, 2019 Memorandum Opinion: “Jurisdictional

 discovery . . . will be permitted concerning Al Shamal’s activities in connection with the 1998

 embassy bombings, and the extent to which Al Shamal acted in concert with, or at the direction

 of, al Qaeda to facilitate, plan, or execute the attacks.” Accordingly, the parties have agreed

 that plaintiffs discovery requests shall focus on ties between Al Shamal and al Qaeda, including

 al Qaeda’s investment in, ownership, or control of Al Shamal Bank before the August 1998

 bombings and Al Shamal Bank’s activities in connection with the attacks such as financial

 transactions, payments, or deposits facilitated or conducted for al Qaeda, its members, or its

 conspirators; resources or assistance in the planning, preparation, or execution of, and avoidance

 of detection and apprehension for, the August 1998 bombings; and resources or assistance to

 facilitate or support the activities of al Qaeda or its conspirators within the United States.




                                                  1
        Case 1:15-cv-02010-JDB Document 73 Filed 08/01/19 Page 2 of 3




       2.      Al Shamal shall produce documents responsive to Plaintiff’s first set of

requests for the production of documents by not later than September 17, 2019.

       3.      Plaintiffs shall be entitled to depose Al Shamal and/or their corporate

designees in relation to the topics identified in paragraph 1. Plaintiffs shall serve any notice

of deposition setting forth the matters for examination pursuant to Federal Rule of Civil

Procedure 30(b)(6) by not later than September 24, 2019. Al Shamal shall produce each

corporate designee for deposition at a location mutually agreed upon by the parties by not

later than December 4, 2019.

       4.      Plaintiffs shall submit their first set request of interrogatories to Al Shamal

by not later than December 16, 2019. Al Shamal shall respond to Plaintiffs’ first set of

interrogatories by not later than January 17, 2020.

       5.      Plaintiffs shall notice any fact witnesses for depositions by not later than

December 16, 2019, with any depositions to occur at a location mutually agreed upon by the

parties no later than February 3, 2020.

       6.      Plaintiffs shall submit their first set of requests for admission to Al Shamal

by not later than February 17, 2020. Al Shamal shall provide written responses to Plaintiffs’

first set of requests for admission by not later than March 17, 2020.

       7.      All discovery must be completed by April 7, 2020. Any discovery issues

must be raised to the Court by not later than April 7, 2020.

       8.      Any supplemental interrogatories, document requests, or requests for

admission shall be served by Plaintiffs at least forty-five (45) days prior to the close of

discovery.    Al Shamal shall have thirty (30) days to provide complete responses to




                                               2
         Case 1:15-cv-02010-JDB Document 73 Filed 08/01/19 Page 3 of 3



 Plaintiff’s supplemental requests for the production of documents, interrogatories, and

 requests for admission, and forty-five (45) days to provide documents responsive to

 requests for the production of documents.

      SO ORDERED.

                                                             /s/
                                                      JOHN D. BATES
                                                  United States District Judge
Dated: August 1, 2019




                                             3
